Citation Nr: 1141874	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for the period from March 22, 2006 to September 27, 2008 for degenerative joint disease at L1/L2 with annular tear at L5/S1.

2.  Entitlement to an initial disability rating in excess of 20 percent for the period from September 27, 2008 for degenerative joint disease at L1/L2 with annular tear at L5/S1.

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

4.  Entitlement to a compensable initial disability rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004, including combat service, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision the RO granted service connection for (1) degenerative joint disease at L1/L2 with annular tear at L5/S1, (2) bilateral hearing loss, and (3) hepatitis C; and assigned a noncompensable disability rating (zero percent) for each disability, effective March 22, 2006.

On appeal, in a May 2009 rating decision the RO increased the disability rating for the lumbosacral spine disability from zero to 20 percent, effective September 27, 2008, which was the date of the first post-service VA spine examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand of this case is necessary for the following reasons.  The Veteran was last examined in September 2008 by VA for compensation and pension purposes of evaluation of his service-connected disabilities of degenerative joint disease at L1/L2 with annular tear at L5/S1, bilateral hearing loss, and hepatitis C,.  

In the Veteran's substantive appeal, VA Form 9, received in May 2008, he stated that he was in the process of having private doctors evaluate his medical conditions subject to the appeal.  That statement indicates that there are private treatment records outstanding and that there may be ongoing private treatment; however, review of the claims file shows that no private treatment records have been associated with the claims file.  

Further, at the time of the September 2008 VA examinations, the examiners reported that they did not have access to the claims file to review past medical records, which included a significant number of fairly recent service treatment records associated with the Veteran's twenty-year period of service ending in December 2004.  

Based on the foregoing, the Board finds the September 2008 VA examinations are not adequate for rating purposes to decide the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl, at 123.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

In light of the outstanding records, including any records of ongoing treatment, the Board finds that another VA examination should be afforded the Veteran.  On remand the Veteran's claims folder should be made available for review by the examiners.  In the reports of such VA examinations, the examiners must fully describe the functional effects caused by the Veteran's respective disabilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Finally, as the record suggests that the Veteran may be receiving medical care for his lumbosacral spine, hearing loss, and hepatitis C, on remand the RO must obtain and associate any outstanding pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his (1) service-connected lumbar spine disability including any peripheral or other neurological symptomatology potentially associated with the lumbar spine disability; (2) bilateral hearing loss, and (3) hepatitis C.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his (1) lumbar spine disability, (2) bilateral hearing loss, and (3) hepatitis C, and the impact of these on his ability or inability to work.

3.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, frequency and severity of any (A)  orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disability, (B) bilateral hearing loss, and (C) hepatitis C.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted.

(A)  The lumbar spine disability examination should identify all thoracolumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his lumbar spine disability.  

 (B) The bilateral hearing loss examination should include a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  All indicated tests, including audiological evaluation and any indicated otological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability on his ability to communicate effectively and the impact of such on his employability.  

(C)  The hepatitis C examination should provide a detailed review of the Veteran's current complaints regarding all symptomatology associated with and referable to the service-connected hepatitis C.  All studies deemed appropriate in the medical opinion of the examiner should be performed, including all pertinent laboratory testing for evaluation of the service-connected hepatitis C; and all findings should be set forth in detail in the report.  

The report of examination should contain a detailed account of objective findings, to include liver function and other appropriate test findings, of all manifestations of the Veteran's hepatitis C found to be present.  

The examiner should comment on the presence and extent of any cirrhosis and associated decreased liver function or increased pressure in the liver circulation (portal hypertension), ascites, varices, jaundice, hepatic encephalopathy/cognitive impairment; or malignancy of the liver.  

The examiner should comment on the presence of any extrahepatic manifestations of hepatitis C to include any related porphyria cutanea tarda, cryoglobulinemia vasculitis, or glomerulonephritis, or any other such disorders etiologically related to the hepatitis C.  The examiner should identify any symptomatology which is part of, or arising etiologically from, the service-connected hepatitis C, and comment on the severity of such symptomatology.    

The examiner should comment on whether the Veteran's service-connected disability: is productive of a nonsymptomatic condition; or if symptomatic, approximates any one of the following sets (i to v) of symptomatology, or-if not-any elements therein:

i.  intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past twelve-month period; or

ii.  daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period; or

iii.  daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12- month period; or

iv.  daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly; or

v.  near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

For the purposes of the above, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

D.  Each examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

